Detailed Action
This office action is a response to an application filed on 3/19/2020 in which claims  39 – 58 are pending and ready for examination.
The application claims priority to PCT Application No. PCT/IB2018/057365, filed on September 24, 2018, which claims priority to US Provisional Application No. 62/564,422, filed on September 28, 2017.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 5/07/2020.
Drawings
The Examiner contends that the drawings submitted on 6/10/2013 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 39 – 43 and 49 - 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lim United States Patent 8,477,667 in view of Park United States Patent Application 20170041923.
With regards to Claim 39, 54, and 58,  Lim teaches of an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code; Column 11 Row 51 (68)    Referring to FIG. 7, the MS includes an RF receiver 702, an OFDM demodulator 704, a subcarrier demapper 706, a symbol demodulator 708, a decoder 710, a data buffer 712, an encoder 714, a symbol modulator 716, a subcarrier mapper 718, an OFDM modulator 720, an RF transmitter 722, a control sub-frame restorer 724, a control information decoder 726, and a communication controller 728.
receive a sub-frame comprising at least one symbol transmitted over a network from a network node, wherein the at least one symbol comprising control information to the apparatus; Column 02 Row 63 In accordance with still another aspect of the present invention, a broadband wireless communication system using H-FDD is provided. The system includes an MS. The MS receives at least one symbol of a control information sub-frame through a last downlink sub-frame of a second frame that is earlier than a first frame in which control information is transmitted, receives at least one remaining symbol of the control information sub-frame, other than the at least one symbol, by maintaining a reception mode at a first sub-frame of the first frame, and constructs the control information sub-frame by combining the at least one symbol and the at least one remaining symbol.		
Lim teaches discloses the invention substantially as recited above, however Lim does not teach of transmitting scheduled data towards the network node based on the control information.  Park in the same field of endeavor as Lim teaches in ¶[0086]] Particularly, in the example of the 3GPP LTE system, control information associated with a downlink data transmission of an eNB is transferred to a UE through a PDCCH, and the UE that receives, through a PDSCH, data scheduled through the PDCCH for the UE, may transmit a HARQ-ACK through a PUCCH that is a channel for transmitting uplink control information (or based on a piggyback-on-PUSCH scheme).


 
One would have been motivated to modify Lim in this manner so that transmitted control information can be conveyed within URLLC.  

With regards to Claim 40 and 55, Lim teaches where the control information identifies a resource allocation for the scheduled data from the apparatus; Column 10 Row 46 (62)    The data buffer 602 stores data exchanged with MSs, and outputs the stored data depending on the scheduling result of the scheduler 624. The encoder 604 channel-codes an information bit stream provided from the data buffer 602. The symbol modulator 606 converts the channel-coded bit stream into complex symbols through demodulation. The subcarrier mapper 608 maps the complex symbols into a frequency domain depending on a resource allocation result of the scheduler 624.

With regards to Claim 41 and 56, Lim teaches where the sub-frame comprises a re-transmission of control information previously transmitted to the apparatus or transmission of a different control information than the control information previously transmitted to the apparatus; Column 02 Row 12 (9) . If there is no interval in which MSs that belong to different groups simultaneously receive DL signals as in FIG. 1, a BS must repeatedly transmit the control information separately for each group, i.e., the BS must repeat transmission a number of times equal to the number of groups.

With regards to Claim 42 and 57, Lim teaches where the re-transmission comprises re- transmission of a symbol with same or different control information previously transmitted; ; Column 02 Row 12 (9) . If there is no interval in which MSs that belong to different groups simultaneously receive DL signals as in FIG. 1, a BS must repeatedly transmit the control information separately for each group, i.e., the BS must repeat transmission a number of times equal to the number of groups.

With regards to Claim 43, Lim teaches where the same or different control information is re-transmitted in a symbol consecutive or next to the previously transmitted symbol;  Column 13 Row 01 (74)    By repeatedly transmitting part of control information and extending a reception mode interval of an M S {i.e. the same or different control information is re-transmitted in a symbol consecutive or next to the previously transmitted symbol} in a broadband wireless communication system using H-FDD, the present invention can transmit the control information to all MSs by less overhead.

With regards to Claim 49, Lim teaches where the re-transmitted control information is either the previously transmitted control information in the same sub-frame or a new control information.
¶[0017] In legacy LTE, no retransmission timers are needed if there is an UL re-transmission 425, as synchronous HARQ is used. Synchronous HARQ provides the exact timing on when the HARQ feedback (e.g., ACK 435 and/or NACK 430) and the re-transmission is scheduled. A new grant on DL control channel 410 (e.g., PDCCH) could also be given at the same sub-frame as NACK 430 is sent on the Physical Hybrid Indicator Channel (PHICH) and then the re-transmission is called "adaptive."

With regards to Claim 50, Lim teaches where the control information is repeated in each of more than one consecutive symbols of the sub-frame; Column 02 Row 12 (9) . If there is no interval in which MSs that belong to different groups simultaneously receive DL signals as in FIG. 1, a BS must repeatedly transmit the control information separately for each group, i.e., the BS must repeat transmission a number of times equal to the number of groups.

With regards to Claim 51, Lim teaches where the sub-frame is using a one symbol orthogonal frequency division multiplexing mini-slot structure; Column 04 Row 65 (18)    Referring to FIG. 2, a Base Station (BS) and Mobile Stations (MSs) perform communication according to a frame structure wherein one super-frame 210 is comprised of a plurality of frames 220. Each frame 220 is comprised of a plurality of sub-frames 230. Each sub-frame 230 is comprised of a plurality of OFDM symbols. An idle time 225 exists between the respective frames 220. The frame structure of FIG. 2 is applied to each of a DownLink (DL) band and an UpLink (UL) band for an H-FDD scheme

With regards to Claim 52, Lim teaches where receiving a re-transmission of the control information in a full duplex mode for at least one symbol; Column 04 Row 50 16)    A technique for transmitting control information using less overhead in a broadband wireless communication system using Half Frequency Division Duplex (H-FDD) according to an exemplary embodiment of the present invention is described below.

With regards to Claim 53, Lim teaches of an apparatus comprising a first device; Column 02 Row 53 (18)    In accordance with a further aspect of the present invention, an MS apparatus operating in a transmission mode at a front end of a frame in a broadband wireless communication system {i.e. a first device} using H-FDD is provided. The apparatus includes a controller.

 
Claims 44 - 45  are rejected under 35 U.S.C. 103 as being unpatentable over  Lim United States Patent 8,477,667 in view of Park United States Patent Application 20170041923 and in further view of Rathonyi United States Patent Application 20170202054. 

With regards to Claim 44, Lim teaches the invention substantially as recited above, however Lim does not teach where the re-transmission of the control information previously transmitted and/or the transmission of the different control information is based on an indication of at least one of a discontinuous transmission or a negative acknowledgement associated with the previously transmitted control information; Rathonyi in the same field of endeavor as teaches in ¶[0017] In legacy LTE, no retransmission timers are needed if there is an UL re-transmission 425, as synchronous HARQ is used. Synchronous HARQ provides the exact timing on when the HARQ feedback (e.g., ACK 435 and/or NACK 430) and the re-transmission is scheduled. A new grant on DL control channel 410 (e.g., PDCCH) could also be given at the same sub-frame as NACK 430 is sent on the Physical Hybrid Indicator Channel (PHICH) and then the re-transmission is called "adaptive."

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim with the teachings of Rathonyi.

One would have been motivated to modify Lim in this manner so that retransmitted control information can be conveyed within URLLC.  

With regards to Claim 45, Lim teaches where the re-transmitted control information and/or the transmitted different control information is transmitted immediately after the transmission of the previously transmitted control information.  ; Column 13 Row 01 (74)    By repeatedly transmitting part of control information and extending a reception mode interval of an M S {i.e. the same or different control information is re-transmitted in a symbol consecutive or next to the previously transmitted symbol} in a broadband wireless communication system using H-FDD, the present invention can transmit the control information to all MSs by less overhead.

Claims 46  -  48  are rejected under 35 U.S.C. 103 as being unpatentable over Lim United States Patent 8,477,667 in view of Park United States Patent Application 20170041923 and in further view of Yuan WO 2017193382. 

With regards to Claim 46, Lim teaches the invention substantially as recited above, however Lim does not teach where the re-transmission of the control information comprises another resource allocation using an expanded resource in frequency domain; Yuan in the same field of endeavor as Lim teaches in ABSTRACT   The embodiments of the invention provide a control information transmitting or receiving method and device. The control information transmitting method comprises: terminal equipment detects second control information; the terminal equipment detects at least one of first control information and third control information; and the terminal equipment performs, with a base station, and according to first frequency-domain resource allocation information.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim with the teachings of Yuan.

One would have been motivated to modify Lim in this manner so that retransmitted control information can be better stored in frequency domain.
 
With regards to Claim 47, Lim teaches where the another resource allocation is for scheduled data transmission; Column 11 Row 20 . If it is determined that there is the second-group H-FDD MS, the scheduler 624 allocates a resource for transmitting the last symbol of the control information sub-frame within the last sub-frame of a current frame. The resource for transmitting the last symbol of the control information sub-frame has a predefined position of the last sub-frame.

With regards to Claim 48, Lim teaches the invention substantially as recited above, however Lim does not teach where the apparatus transmits the scheduled data based on the re-transmitted control information and the another resource allocation.  Rathonyi in the same field of endeavor as teaches in ¶[0017] In legacy LTE, no retransmission timers are needed if there is an UL re-transmission 425, as synchronous HARQ is used. Synchronous HARQ provides the exact timing on when the HARQ feedback (e.g., ACK 435 and/or NACK 430) and the re-transmission is scheduled. A new grant on DL control channel 410 (e.g., PDCCH) could also be given at the same sub-frame as NACK 430 is sent on the Physical Hybrid Indicator Channel (PHICH) and then the re-transmission is called "adaptive."

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim with the teachings of Rathonyi.

One would have been motivated to modify Lim in this manner so that retransmitted control information can be conveyed within URLLC.  

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462